DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-32, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thierry-Jebali et al (11,114,557 B2).
Regarding claim 19, Thierry-Jebali et al discloses a method of designing a structure for a wide band gap material (Figure 1a), said method comprising the steps of: designing a layer comprising a buried grid (Figure 1a, reference 4) and spaces (Figure 1a, reference 3), calculating an electric field (column 3, lines 27-38) around the buried grid (Figure 1a, reference 4) assuming that a voltage potential difference occurs over the layer, and positioning shields (Figure 1a, reference 6) where the electric field (column 3, lines 27-38)exceeds a defined value in a plane above the layer.
Regarding claim 20, Thierry-Jebali et al discloses comprising designing the structure as a junction barrier Schottky diode (Figure 1a, references 6 and 15).
Regarding claim 21, Thierry-Jebali et al discloses wherein the method is implemented on a computer (column 7, lines 4-16).
Regarding claim 22, Thierry-Jebali et al discloses comprising designing the structure according to claim 1( Figure 1a).
Regarding claim 23, Thierry-Jebali et al discloses a junction barrier Schottky diode comprising a structure according to claim 1 (Figure 1a).
Regarding claim 24, Thierry-Jebali et al discloses a structure for use between conducting layers to which a voltage is applied (Figure 1a), the structure comprising: a layer disposed between the conducting layers and being composed of a first doped type of wide band gap material of a first conductivity type (Figure 1a, reference 3); a buried grid (Figure 1a, reference 4) disposed on a first plane in the layer and being composed of a second doped type of the wide band gap material of a second conductivity type, the second conductivity type being opposite to the first conductivity type, the buried grid being foraminous and comprising a plurality of parts in a regularly spaced pattern separated by spaces of the first doped wide band gap material (Figure 1a, reference 3); and a shielding (Figure 1a, reference 6) disposed in a second plane parallel with the first plane of the layer, the shielding (Figure 1a, reference 6) having one or more regions covering at least a middle point in the space between adjacent ones of the parts of the buried grid (Figure 1a, reference 4).
Regarding claim 25, Thierry-Jebali et al discloses the voltage applied between the conducting layers between which the layer (Figure 1a, reference 3) is disposed producing an electric field (column 3, lines 27-38), wherein the one or more regions of the shielding cover (Figure 1a, reference 6) the middle point where the electrical field (column 3, lines 27-38) reaches a maximum.
Regarding claim 26, Thierry-Jebali et al discloses wherein the one or more regions of the shielding cover (Figure 1a, reference 6) at least the middle point of a straight line between the adjacent ones of the parts of the buried grid (Figure 1a, reference 4).
Regarding claim 27, Thierry-Jebali et al discloses wherein the shielding (Figure 1a, reference 6) is positioned above the layer (Figure 1a, reference 3).
Regarding claim 28, Thierry-Jebali et al discloses wherein the shielding (Figure 1a, reference 6) is at least partially positioned in the layer (Figure 1a, reference 3) and is disposed apart from contact with the buried grid (Figure 1a, reference 4).
Regarding claim 29, Thierry-Jebali et al discloses wherein the shielding comprise an insulating material (Figure 1a, reference 6).
Regarding claim 30, Thierry-Jebali et al discloses wherein the shielding (Figure 1a, reference 6) comprise a third doped type of the wide band gap material of the same second conductivity type as the buried grid (Figure 1a, reference 4).
Regarding claim 31, Thierry-Jebali et al discloses wherein the shielding is foraminous (Figure 1a, reference 6).
Regarding claim 32, Thierry-Jebali et al discloses wherein at least one ohmic contact (Figure 1a, reference 11) is disposed on the shielding (Figure 1a, reference 6).
Regarding claim 38, Thierry-Jebali et al discloses wherein the wide band gap material is selected from the group consisting of silicon carbide, diamond, gallium oxide, and gallium nitride (Figure 1a, reference 3).
Regarding claim 39, Thierry-Jebali et al discloses wherein the structure has been manufactured in a process comprising epitaxial growth of the wide band gap material (Figure 1a, reference 3).
Allowable Subject Matter
Claims 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest a structure for use between conducting layers to which a voltage is applied, the structure comprising: wherein a smallest size of any one of the one or more regions of the shielding in any direction in the second plane is in an interval 0.3 to 5 µm (claim 33), wherein a height of any of the one or more regions of the shielding measured perpendicular to the layer is at least 20 nm (claim 34), wherein a height of the buried grid measured perpendicular to the layer is in an interval of 0.3 to 2 µm (claim 35), wherein a smallest size of any one of the parts of the buried grid in any direction in the first plane is in an interval of 0.3 to 4 µm (claim 36), and wherein a smallest size of each of the spaces in any direction in the first plane is in an interval of 0.3 to 10 µm (claim 37) all combined and incorporated into independent claim 24 and in the context of its recited apparatus, along with its depending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
June 10, 2022